EXHIBIT 10.1

FIRST AMENDMENT TO LEASE

I. PARTIES AND DATE.

This First Amendment to Lease (the "Amendment") dated August 10, 2009, is by and
between THE IRVINE COMPANY LLC, a Delaware limited liability company, formerly
The Irvine Company, a Delaware corporation ("Landlord"), and INTEST CORPORATION,
a Delaware corporation ("Tenant").

II. RECITALS.

On September 15, 2004, Landlord and Tenant entered into a lease ("Lease") for
space in a building located at 101 Nicholson Lane, San Jose, California
("Premises").

Landlord and Tenant each desire to modify the Lease to defer a portion of
Tenant's obligation to pay Basic Rent over the period of August 1, 2009 through
April 30, 2010 in the amount of Seventy One Thousand Three Hundred Fifty-Two
Dollars ($71,352.00) (the "Basic Rent Deferment"), on the terms and conditions
herein provided.

III. MODIFICATIONS.

A. Basic Rent Deferment. Subject to the terms and conditions provided in this
Amendment, the Basic Rent Deferment, together with interest thereon at the per
annum rate of eight and one half percent (8-1/2%) accrued from and after August
1, 2009 until the Basic Rent Deferment shall be paid in full, shall be paid to
Landlord in accordance with the "Revised Basic Rent Schedule" set forth in
Section III.B(1) below.

B. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 1. Item 6 is hereby amended as follows:

"Revised Basic Rent Schedule:

Commencing August 1, 2009, the Basic Rent shall be Eleven Thousand Eight Hundred
Ninety-Two Dollars ($11,892.00) per month.

Commencing May 1, 2010, the Basic Rent shall be Twenty Three Thousand One
Hundred Fifty-Seven Dollars ($23,157.00) per month.

Commencing June 1, 2010, the Basic Rent shall be Twenty Three Thousand Six
Hundred Fifty-Eight Dollars ($23,658.00) per month.

Commencing June 1, 2011, the Basic Rent shall be Twenty Four Thousand Four
Hundred Eleven Dollars ($24,411.00) per month."

C. Letter of Credit. Landlord currently holds a Letter of Credit in the amount
of Fifty Thousand Dollars ($50,000.00) as additional security under the Lease.
The last paragraph of Section 4.4 of the Lease is hereby deleted in its
entirety, and Tenant understands and agrees that it shall continue to maintain
the Letter of Credit in full force and effect during the remainder of the Term
of the Lease.

D. Effect of Default. Following any "Event of Default" by Tenant under the Lease
that is not timely cured, at the election of Landlord, the Basic Rent Deferment
together with accrued and unpaid interest thereon shall be immediately due and
payable, and Tenant's obligation to pay Basic Rent in accordance with the
schedule set forth in Section III.B(2) of the First Amendment (the "Original
Basic Rent Schedule") shall thereupon be reinstated. In such event, any notice
served or action commenced under California Civil Procedure Code Section 1161 et
seq. may reference all unpaid rent without regard to any limitations period
contained in said Section 1161.

E. Assignment and Subletting. Notwithstanding anything to the contrary contained
in Article IX of the Lease, in the event of an assignment (whether voluntary,
involuntary or by operation of law), the subletting by Tenant of the Premises in
its entirety or any other transfer of Tenant's interest under this Lease, at the
election of Landlord, the Basic Rent Deferment remaining unpaid as of the
effective date of such assignment, together with accrued interest on said unpaid
balance, shall be immediately due and payable and the Original Basic Rent
Schedule shall thereupon be reinstated. Notwithstanding the foregoing or
anything to the contrary contained in Article IX of the Lease, in the event of a
subletting of less than all of the Premises in its entirety, at the election of
Landlord, the Revised Basic Rent Schedule set forth in Section III.B of this
Amendment shall be amended effective as of the effective date of such subletting
such that the Basic Rent payable for such portion of the Premises so sublet
shall instead be at the rate set forth in the Original Basic Rent Schedule, on a
per square foot basis, and the Basic Rent payable for such portion of the
Premises not so sublet shall continue to be payable at the Revised Basic Rent
Schedule, on a per square foot basis. The parties shall memorialize such
amendment in a memorandum prepared by Landlord.

F. Prepayment. Tenant may, at any time, elect to pay to Landlord the full amount
of the unpaid remaining balance of the Basic Rent Deferment, together with
accrued interest thereon. In such event, Basic Rent shall again be payable in
accordance with the Original Basic Rent Schedule effective as of the date of
such payment of the Basic Rent Deferment.

G. Operating Expenses. Nothing contained in this Amendment shall be deemed to
allow Tenant to defer or reduce any payment of Operating Expenses due and owing
under the Lease, and Tenant shall continue to make payments of Tenant's Share of
Operating Expenses, in full, as and when due as provided in the Lease.

H. Nondisclosure of Amendment Terms. Tenant acknowledges that the provisions of
Section 22.1 of the Lease "Nondisclosure of Lease Terms" shall govern and be
binding on Tenant with respect to the terms and conditions of this Amendment.

I. Release. In consideration of Landlord's agreements set forth in this
Amendment, Tenant represents and warrants that Landlord has not failed to
perform, and is not in any respect in default in the performance of, any of its
obligations under the Lease as of the date of this Amendment. Further, Tenant
irrevocably and unconditionally releases and discharges Landlord, its officers,
directors, employees, agents, and representatives from any and all claims,
actions, causes of action, rights, demands, debts, obligations, damages,
liabilities, judgments or losses of any kind whatsoever, that Tenant has or may
have against Landlord, its officers, directors, employees, agents or
representatives arising out of or connected with any matters, acts or omissions
on the part of Landlord, its officers, directors, employees, agents or
representatives in connection with the negotiation and execution of the Lease
and/or this Amendment, the leasing, operation, or management of the Building as
of the date of this Amendment, and/or connected with any agreement,
representation or warranty made, or alleged to have been made, by Landlord, its
officers, directors, employees, agents or representatives, which are not
expressly contained in the Lease, and or this Amendment.

In connection with the foregoing release, Tenant hereby expressly waives the
provisions of Section 1542 of the California Civil Code, which provides:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED THE SETTLEMENT WITH THE DEBTOR.


It is understood by Tenant that if the facts or law with respect to which the
foregoing release is given hereafter turn out to be other than or different from
the facts or law in that connection not known to be or believed by Tenant to be
true, then Tenant hereto expressly assumes the risk of the facts or law turning
out to be so different, and agrees that the foregoing release shall be in all
respects effective and not subject to termination or rescission based upon such
differences in facts or law.

/s/ htr


/s/ rem
Tenant's Initials



IV. GENERAL.

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in "III.
MODIFICATIONS" above and can be changed only by a writing signed by Landlord and
Tenant.

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

V. EXECUTION.

Landlord and Tenant executed this Amendment on the date as set forth in "I.
PARTIES AND DATE." above.

LANDLORD:

TENANT:

THE IRVINE COMPANY LLC,
a Delaware limited liability company

INTEST CORPORATION,
a Delaware corporation

By: /s/ E. Valjean Wheeler
     E. Valjean Wheeler
     President, Officer Properties

By: /s/ Hugh T. Regan, Jr.
Name: Hugh T. Regan, Jr.
Title: CFO

By /s/ Christopher J. Popma
     Christopher J. Popma
     Vice President Operations,
          Office Properties

By: /s/ Robert E. Matthiessen
Name: Robert E. Matthiessen
Title: CEO

